UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6634


BILLY G. ASEMANI,

                Petitioner - Appellant,

          v.

MAHMOOD    AHMADINEJAD,   (Former Head   of  the  Iranian
Revolutionary Guard Corps in Tehran); GHOLAM-NEZI NAQDI,
Brigadier General (Former Senior Tehran Police Official);
ALI   KHAMENEI,   (The  “Supreme” Leader  of  the Islamic
Revolution),

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-00874-RDB)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Billy G. Asemani appeals the district court’s order

dismissing his action under the Alien Torts Statute, 28 U.S.C. §

1350 (2006) and the Torture Victim Protection Act, P.L. 102-256,

106   Stat.     73.     We    have    reviewed   the     record   and   find   no

reversible error.         Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.     Asemani v. Ahmadinejad, No. 1:10-cv-00874-RDB (D. Md.

Apr. 20, 2010).          We dispense with oral argument because the

facts    and    legal   contentions     are   adequately    presented    in    the

materials      before   the   court    and    argument    would   not   aid    the

decisional process.

                                                                        AFFIRMED




                                         2